Exhibit 10.1

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED

MANAGEMENT COMPENSATION PLAN, AS AMENDED

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS TIME-BASED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of
                     (the “Grant Date”) is made between Primus
Telecommunications Group, Incorporated (the “Company”) and                     
(the “Grantee”). The Management Compensation Plan, as amended (the “Plan”), is
hereby incorporated by reference and made a part hereof, and the Restricted
Stock Units (the “RSUs”) and this Agreement shall be subject to all terms and
conditions of the Plan. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Plan.

1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee
                     RSUs which represent a contingent entitlement of the
Grantee to receive shares of Stock pursuant to the Plan, subject to the terms
and conditions of this Agreement and the Plan.

2. Vesting. The RSUs granted to the Grantee hereunder shall become vested as
follows provided that the Grantee is providing service to the Company, an
Affiliate or a Subsidiary as an employee, director or consultant on the
applicable vesting date set forth below:

 

Number of RSUs Vested    Vesting Date1/

The number of RSUs vesting on each date shall be rounded up to the nearest whole
number.

Notwithstanding the foregoing, if the Grantee’s service is terminated without
Cause (as such term is defined in the Plan) or by the Grantee for Good Reason
(as such term is defined in the Plan) within twenty-four (24) months following a
Change of Control (as such term is defined in the Plan) all Unvested RSUs (as
defined below) shall be deemed vested as of the date of the termination of the
Grantee.

The RSUs granted to the Grantee under this Agreement that become vested in
accordance with this Section 2 shall constitute “Vested RSUs”. All RSUs granted
to the Grantee under this Agreement that have not become vested shall constitute
“Unvested RSUs”.

3. Settlement of RSUs. Subject to the last sentence of Section 4(a) hereof,
Vested RSUs shall be settled in shares of Stock on a one-for-one basis, within
thirty (30) calendar days of the applicable Vesting Date and in accordance with
this Agreement and the Plan.

 

1/  Note the three year vesting requirement set forth in Section 6(b)(ii)(A) of
the Plan.



--------------------------------------------------------------------------------

4. Termination of Service.

(a) Forfeiture. Upon the termination of the Grantee’s service with the Company
or any Affiliate or Subsidiary for any reason, any Unvested RSUs shall be
forfeited (without payment of any consideration therefor). Upon the termination
of the Grantee’s service with the Company or any Affiliate or Subsidiary for
Cause, any Vested RSUs which have not been settled prior to the date of such
termination shall be forfeited (without payment of any consideration therefor).

(b) Clawback. In the event that the Grantee’s service with the Company or any
Affiliate or Subsidiary is terminated for Cause during the term of this
Agreement, the Company shall demand repayment of (i) any Stock or cash payments
received by the Grantee in settlement of any Vested RSUs, and (ii) any profits
received on the sale of any Stock received in connection with the settlement of
any Vested RSUs. The Grantee shall be required to provide repayment of such
amounts within ten (10) calendar days following written demand by the Company.
The value of such repayment shall be determined by the Committee in its sole
discretion.

(c) Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Committee or
the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to the Unvested RSUs either
(i) provide that the Unvested RSUs shall be assumed or substituted by the
acquiring or succeeding entity with substantially equivalent RSUs appropriately
adjusted to affect the consummation of the Corporate Transaction; or
(ii) terminate the Unvested RSUs in exchange for payment of an amount equal to
the consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares into which the Unvested RSUs would have been
settled if vested as of the date of the Corporate Transaction. For purposes of
determining the payments to be made pursuant to this sub clause (ii), in the
case of a Corporate Transaction the consideration for which, in whole or in
part, is other than cash, the consideration other than cash shall be valued at
the fair value thereof as determined in good faith by the Board of Directors of
the Company.

5. Expiration of Restricted Stock Units. The RSUs granted pursuant to this
Agreement shall terminate and be of no further force and effect on the earliest
of: (i) the date on which the last tranche of the RSUs vest and the Company has
delivered Stock to the Grantee in accordance with Section 3 of this Agreement;
and (ii) the date of the forfeiture or termination of the RSUs pursuant to
Section 4 of this Agreement.

6. Stockholder Rights.

(a) No Rights as a Stockholder until Stock Issued. The Grantee shall have no
rights of a stockholder (including the right to distributions or dividends)
until shares of Stock are issued pursuant to the terms of this Agreement.

(b) Dividend Equivalents. On each date on which a dividend (other than a

 

2



--------------------------------------------------------------------------------

Common Stock dividend) is paid to the holders of Common Stock the record date of
which falls on any date after the date of this Amendment and ending on the first
date on which all of the RSUs have either been forfeited or vested pursuant to
the RSU Agreements as in effect from time to time (a “Dividend Payment Date”),
the Company shall accrue (without interest) an amount of money or other property
(a “Dividend Equivalent”) determined by multiplying (i) the number of RSUs (if
any) that were neither forfeited nor vested on or before such dividend record
date, times (ii) the dividend per share paid on such Dividend Payment Date.
However, if the dividend is paid in property other than cash or Common Stock,
the Company shall have the right, in its sole discretion, to pay such Dividend
Equivalent in cash. Simultaneously with the delivery of shares of Stock upon
vesting of the RSUs under the terms of the RSU Agreements, the Company shall pay
the Grantee the Dividend Equivalent earned with respect to the vested RSUs. If
such unvested RSUs are forfeited, no Dividend Equivalents shall be paid and such
Dividend Equivalents shall be deemed cancelled. For the avoidance of doubt in no
event will a Dividend Equivalent be paid if the Grantee is entitled to dividends
with respect to shares of Stock because such RSUs shall have been deemed vested.

7. Restrictions. Prior to the time shares of Stock are issued with respect to
any RSUs granted hereunder, neither the RSUs nor any interest thereto may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Grantee, except by will or the laws of descent and distribution, and any
such purported sale, assignment, transfer, pledge, hypothecation or other
disposition in violation of this Section 7 shall be void and unenforceable
against the Company and will result in the immediate termination of the
applicable RSUs.

8. Withholding Taxes. The Grantee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required to be withheld by
applicable law or regulation in respect of the RSUs, as applicable, no later
than the date of the event creating the tax liability. The Company may, and, in
the absence of other timely payment or provision made by the Grantee that is
satisfactory to the Company, shall, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the Grantee,
including, but not limited to, by withholding shares of Stock at not more than
the minimum statutory rate from any shares of Stock to be delivered hereunder.
In the event that payment to the Company of such tax obligations is made by
delivery or withholding of shares of Stock, such shares shall be valued at their
fair market value (as determined in accordance with the Plan) on the applicable
date for such purposes.

9. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Grantee shall not be considered to have
terminated service with the Company for purposes of this Agreement and no
payment shall be due to the Grantee under the Plan or this Agreement until the
Grantee would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. Any payments
described in this Agreement that are due within the “short term deferral period”
as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in this Agreement,

 

3



--------------------------------------------------------------------------------

to the extent that any portion of this RSU is payable upon a separation from
service and such payment would result in the imposition of any individual excise
tax and late interest charges imposed under Section 409A of the Code, the
settlement and payment of such RSU shall instead be made on the first business
day after the date that is six (6) months following such separation from service
(or death, if earlier).

10. Miscellaneous.

(a) No Right to Continued Service. Nothing in the Plan or in this Agreement will
confer upon the Grantee any right to continue in the service of the Company or
its Affiliates or Subsidiaries or interfere with or restrict in any way the
right of the Company or any of its Affiliates or Subsidiaries, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause.

(b) Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

(c) Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three
(3) calendar days after mailing to the respective parties named below:

 

If to the Company:    Primus Telecommunications Group, Incorporated    7901
Jones Branch Drive, Suite 900    McLean, VA 22102    Attention: Equity
Administration If to the Grantee:    At the address on record with the Company.

(d) Amendments. This Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

(e) Successors. The terms of this Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns, and, subject to
Section 7 hereof, the beneficiaries, executors, administrators, heirs and
successors of the Grantee.

(f) Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

(h) Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Delaware without regard to its principles of
conflict of laws.

 

4



--------------------------------------------------------------------------------

(i) Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof and hereof, and accepts the RSUs granted hereunder subject to
all the terms and conditions of the Plan and this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By  

 

Name: Title:

 

Grantee

 

6